The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 29, 2014

                                        No. 04-14-00126-CR

                                        Joel Price MORRIS,
                                              Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5226
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

       Ms. Cindy Huggins is the court reporter responsible for preparing, certifying, and filing
the reporter’s record in this appeal. The reporter’s record was originally due June 6, 2014, and
Ms. Huggins has been granted one extension of time until August 11, 2014. On August 26,
2014, Ms. Huggins asked for another extension of time in which to file her record, until
September 30, 2014.

       We GRANT the request for an extension of time, and it is therefore ORDERED that Ms.
Huggins file the reporter’s record in this court no later than September 30, 2014. No further
extensions will be granted absent extenuating circumstances. Failure to file the reporter’s
record by September 30, 2014 may result in one or both of the following:

       (1) abatement to the trial court for appropriate action or

       (2) an order requiring Ms. Huggins to appear before this court to show cause why
       she should not be held in contempt.

        The Clerk of this court shall cause a copy of this order to be served on Ms. Huggins by
certified mail, return receipt requested, and by regular United States mail. Because the trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed, the
clerk of this court shall also cause a copy of this order to be served upon the trial court
Honorable Williams N. Keith. See TEX. R. APP. P. 35.3(c).


                                                _________________________________
                                                Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court